Citation Nr: 0701057	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from September 1971 to August 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  The veteran testified before the 
undersigned at a Board hearing in September 2006.  A 
transcript of that hearing has been associated with the 
claims folder.  


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the veteran claims that his condition is worse than 
when previously rated, and the available evidence is too old 
for an adequate evaluation of the current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992)).

In this case, at his September 2006 Board hearing, the 
veteran testified that his hearing loss has significantly 
decreased since his last VA audiological examination in 
November 2003.  In order to ensure compliance with VA's duty 
to assist, the Board finds that a remand is required in order 
to afford the veteran a VA examination that reflects the 
current status of his hearing loss disability.   

In addition, during the September 2006 Board hearing, the 
veteran related that he recently received new hearing aids 
from the VA .  The duty to assist includes obtaining records 
of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2).  
On remand, the RO should secure the veteran's VA medical 
records.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1. The RO should secure the veteran's 
medical records related to audiological 
evaluation or treatment from the VA 
Medical Center in Richmond, Virginia dated 
from September 2003 to the present.    

2.  The RO should arrange for the veteran 
to be scheduled for a VA audiology 
examination to assess the current severity 
of his bilateral hearing loss.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



